DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to the RCE filed on 01/13/2021.
As per instant Amendment, submitted on 12/14/2020, Claims 1-2, 13-14 and 18 have been amended; Claims 1, 13 and 18 are independent Claims; Claims 1-20 have been examined and are pending. This Office Action is made Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2020 has been entered.
Response to Arguments
In attempts to promote principle of compact prosecution, on January 4th, 2020, the Examiner contacted the Applicants to discuss possible amendments to move the case forward. However, the Examiner and the Applicants could not come up with an agreement.
Applicants’ arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (“Matsuoka,” US 20140075528, published on 03/13/2014) in view of Pulfer et al. (“Pulfer,” US 20130097667, published on 04/18/2013) and further in view of Sato et al. (“Sato,” US 20020191817, published on 12/19/2002)

Regarding Claim 1; 
Matsuoka discloses a computing device comprising: 
at least one webcam (par 0005; receiving an image of the first user via a camera operably coupled with the computing device);  
a processor and a memory coupled to said processor and  configured to (par 0124; the processor can execute instructions within the computing device, including instructions stored in the memory): 
detect faces of viewers that are within a field of view of said at least one webcam (par 0030; the computing device may include a camera that may be used to detect the presence of a user and to determine an identity of the user based on facial recognition technology; par 0072; the camera may have a field of vision, or more generally a "detection area", in front of the display in a circular arc radiating); 
provide an image of the detected faces to a face identification service (par 0032; when a user is close to the computing device, the camera may acquire a digital image of the user. The camera may be integrated with and operably connected to the computing device, or the camera may be separate from and operably connected to the computing device. A processor or user recognizer executing on the processor may analyze the digital image of the user to determine an identity of the user that is close to the computing device); 
receive user identifications (IDs) from the face identification service on the detected faces that have been identified (par 0032; a processor or user recognizer executing on the processor may analyze the digital image of the user to determine an identity of the user that is close to the computing device [ ] this information can be compared to stored information about users that are authorized to use the computing device or its resources, and if a match is found the processor or a login manager executing on the processor may log the user into the computing device or permit the user to use the resources of the computing device); 
retrieve a document for display, with the document being retrieved based on a link to the document (par 0044; the user data may be retrieved from a server that houses a user settings database. user may use a plurality of devices and their user data may be available regardless of which device is used. Once the computing device has identified the user, the computing device may request and subsequently download the user data from the server; par 0071; the apparatus may include a display or monitor configured to graphically display information to the user),
receive, at the computing device, the user IDs on the detected faces that have been identified in the image (par 0032; when a user is close to the computing device, the camera may acquire a digital image of the user. The camera may be integrated with and operably connected to the computing device, or the camera may be separate from and operably connected to the computing device. A processor or user recognizer executing on the processor may analyze the digital image of the user to determine an identity of the user that is close to the computing device); 
compare, at the computing device, the user IDs of the detected faces that have been identified to user IDs on the access control list to determine authorized viewers of the document (par 0030; the identity of the user can be compared with stored information of users that are authorized to log into the computing device or that are authorized to use resources of the computing device. When a match is found between the determined identity and the stored information, the identified user can be logged into the computing device or permitted to use resources of the computing device); and 
obscure display of the document, at the computing device, if one of the identified faces is not authorized to view the document (par 0083; if a user has a web site associated with a secure service contained or displayed in a GUI window, and the login/authorization manager revokes the user authentication for that secure service, the GUI window containing or displaying the secured and no-longer authorized web site may be closed, dimmed, made illegible, minimized, or otherwise obscured or removed from display by the display).
Matsuoka discloses all the limitations as recited above, but does not explicitly disclose use, at the computing device, the link to the document to query metadata associated with the document to determine an access control list for the document, with the metadata being queried where the document is stored.
However, in an analogous art, Pulfer discloses security access policy for a document management system/method that includes:
(Pulfer: par 0065; a user assists in applying metadata, such as describing key words or entering a sentence describing the document; par 0018; when executed by the processor, a metadata storage module, storing metadata associated with the document, the metadata comprising one or more attributes of the document; a security policy configuration module, configuring security access policies to be applied to documents in the document management system; par 0100; security access policy comprises a permission set to apply if the rule is evaluated successfully. Documents stored in document management systems have security permissions applied to them, generally in the form of Access Control Lists. These lists contain names of people who have access to the document, and the level of access that they have).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Pulfer with the method/system of Matsuoka to include use, at the computing device, the link to the document to query metadata associated with the document to determine an access control list for the document, with the metadata being queried where the document is stored. One would have been motivated to evaluate using the metadata of the document. Based on the results of the evaluation security access policies are applied to the document (Pulfer: abstract).

	However, in an analogous art, Sato discloses entrance management system/method that includes:
display the image of the detected faces with a respective user ID and authorization status overlaid on each identified face (Sato: fig. 13; par 0152; the face data monitoring section visually displays information on the display device [ ] data such as entrance permission time information, ID information and face pattern registered in the dictionary management section is displayed. In the display area, ID information selected as the result of face recognition). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sato with the method/system of Matsuoka and Pulfer to include display the image of the detected faces with a respective user ID and authorization status overlaid on each identified face. One would have been motivated to the face of the visitor is photographed and the feature amount of the photographed face of the visitor is collated with the face feature amounts registered in the registration section (Sato: abstract).

Regarding Claim 2;
Matsuoka in combination with Pulfer and Sato disclose the computing device according to Claim 1 
(Sato: par 0152; the face data monitoring section visually displays information on the display device, for example [ ] in the display area , data such as entrance permission time information, ID information and face pattern registered in the dictionary management is displayed. In the display area, ID information selected as the result of face recognition, passage time, face image acquired in the "room A" and the like are displayed).
One would have been motivated to the face of the visitor is photographed and the feature amount of the photographed face of the visitor is collated with the face feature amounts registered in the registration section (Sato: abstract).

Regarding Claim 12; 
Matsuoka in combination with Pulfer and Sato disclose the computing device according to Claim 1 
Matsuoka further discloses wherein obscuring display of the document comprises at least one hiding, blurring, and pixelating the document (Matsuoka: par 0083; if a user has a web site associated with a secure service contained or displayed in a GUI window, and the login/authorization manager revokes the user authentication for that secure service, the GUI window containing or displaying the secured and no-longer authorized web site may be closed, dimmed, made illegible, minimized, or otherwise obscured or removed from display by the display).


Regarding Claim 13;
This Claim recites a method that perform the same steps as device of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1. 

Regarding Claim 14; 
This Claim recites a method that perform the same steps as device of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.

Regarding Claim 18;
This Claim recites a non-transitory computer readable medium that perform the same steps as device of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 20140075528) in view of Pulfer et al. (US 20130097667) and Sato et al. (US 20020191817) and further in view of Ludwig et al. (“Ludwig,” US 9635317, published on 04/25/2017)

Regarding Claim 3;
Matsuoka in combination with Pulfer and Sato disclose the computing device according to Claim 2, 
(Matsuoka: par 0014; determining the identity of the first user based on the received image can include determining the identity of the first user based on one or more of: a relative position, size, and/or shape of the eyes, nose, cheekbones, and/or jaw of the user in the image of the user; par 0015; if the determined identity match does not match a predetermined identity, then requiring the first user to enter first alphanumeric information).
Matsuoka in combination with Pulfer and Sato disclose all the limitations as recited above, but does not explicitly disclose overlay text indicating that a face cannot be identified, or leave each face that cannot be identified as is without any markings.
However, in an analogous art, Ludwig discloses permission based camera with encrypted photo that includes:
overlay text indicating that a face cannot be identified, or leave each face that cannot be identified as is without any markings (Ludwig: Col 9, lines 15-23; when the viewer tries to view the image/video, a decryption is attempted, and the decryption logic examines the image/stream and contacts the associated web service. If the viewer has the rights to see all or part of the image/stream, then those portions will be decrypted. If the viewer does not have the rights to see all or parts of the image/stream, that portion of the image or video will be either blank, or obscured, or replaced by substitute generic content).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of (Ludwig: abstract).
Claims 4, 7, 11, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 20140075528) in view of Pulfer et al. (US 20130097667) and Sato et al. (US 20020191817) and further in view of Ji et al. (“Ji,” US 20180188930, filed on 12/30/2016)

Regarding Claim 4;
Matsuoka in combination with Pulfer and Sato disclose the computing device according to Claim 1 
 Matsuoka in combination with Pulfer and Sato disclose all the limitations as recited above, but do not explicitly disclose wherein said processor is further configured to perform the following: access an approval service to add to the access control list a user ID of the identified face not authorized to view the document; and unobscure display of the document since a viewer with the identified face not authorized to view the document is now authorized to view the document.  
However, in an analogous art, Ji discloses shared content system/method that includes:
(Ji: par 0056; to share a content item within content management system sharing service can add a user account identifier to a content entry in access control list database associated with the content item, thus granting the added user account access to the content item);  and unobscure display of the document since a viewer with the identified face not authorized to view the document is now authorized to view the document (Ji: par 0056; to share a content item within content management system sharing service can add a user account identifier to a content entry in access control list database associated with the content item, thus granting the added user account access to the content item; par 0103 presence information is only displayed by the respective client device when the content item to which the presence information pertains is also open on the respective client device).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ji with the method/system of Matsuoka and Pulfer and Sato to include wherein said processor is further configured to perform the following: access an approval service to add to the access control list a user ID of the identified face not authorized to view the document; and unobscure display of the document since a viewer with the identified face not authorized to view the document is now authorized to view the document. One would have been motivated to displays an access list, seen state information, and presence information for content items stored and managed by a content management system (Ji: abstract).
Regarding Claim 7; 
Matsuoka in combination with Pulfer and Sato disclose the computing device according to Claim 1 
Matsuoka further discloses wherein said processor further receives information from the face identification service on each face that cannot be identified (Matsuoka: par 0047; when a user who is not authorized to use the computing device attempts to use the device, an image of the person can be unauthorized user can be captured and stored in the device or sent to an authorized user of the computing device); provide an image of each face that cannot be identified along with the user ID to the face identification service so that a database of the face identification service is updated (Matsuoka: par 0042; if the received image corresponds to an identity that does not match a predetermined identity, then the user may be required to input particular alphanumeric information as a condition for logging on to the computing device; par 0056; the login manager may be configured to update the remote server or the user settings database with any changes to the user data that occur while the user is logged in to the computing device). 
Matsuoka discloses all the limitations as recited above, but does not explicitly disclose processor is further configured to perform the following: contact the approval service to add a user ID of each face that cannot be identified to the access control list if not already on the access control list; and unobscured display of the document since each corresponding viewer that cannot be identified is now authorized to view the document.  

processor is further configured to perform the following: contact the approval service to add a user ID of each face that cannot be identified to the access control list if not already on the access control list (Ji: par 0056; to share a content item within content management system sharing service can add a user account identifier to a content entry in access control list database associated with the content item, thus granting the added user account access to the content item); and unobscured display of the document since each corresponding viewer that cannot be identified is now authorized to view the document (Ji: par 0056; to share a content item within content management system sharing service can add a user account identifier to a content entry in access control list database associated with the content item, thus granting the added user account access to the content item; par 0103 presence information is only displayed by the respective client device when the content item to which the presence information pertains is also open on the respective client device).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ji with the method/system of Matsuoka and Pulfer and Sato to include processor is further configured to perform the following: contact the approval service to add a user ID of each face that cannot be identified to the access control list if not already on the access control list; and unobscured display of the document since each corresponding viewer that cannot be identified is now authorized to view the document. One would have been motivated to displays an access list, seen state (Ji: abstract).

Regarding Claim 11;
Matsuoka in combination with Pulfer and Sato disclose the computing device according to Claim 1 
Matsuoka in combination with Pulfer and Sato discloses all the limitations as recited above, but does not explicitly disclose a virtual computing device.  
However, in an analogous art, Ji discloses shared content system/method that includes:
a virtual computing device (Ji: par 137; distributed system, wherein the functions described with respect to the components herein can be distributed within a datacenter, multiple datacenters, geographically, etc. the components described herein can be physical or virtual devices). 
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ji with the method/system of Matsuoka and Pulfer to include a virtual computing device. One would have been motivated to displays an access list, seen state information, and presence information for content items stored and managed by a content management system (Ji: abstract).
 



Regarding Claim 15;
This Claim recites a method that perform the same steps as device of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.

Regarding Claim 16;
This Claim recites a method that perform the same steps as device of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.


Regarding Claim 19;
This Claim recites a non-transitory computer readable medium that perform the same steps as device of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4. 

Regarding Claim 20;
This Claim recites a non-transitory computer readable medium that perform the same steps as device of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7. 
Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 20140075528) in view of Pulfer et al. (US 20130097667)  and Sato et al. (US 20020191817) and Ji et al. (US 20180188930) and further in view of Bennett et al. (“Bennett,” US 8752138, published on 06/10/2014)
Regarding Claim 5; 
Matsuoka in combination with Pulfer and Sato and Ji disclose the computing device according to claim 4 
 Matsuoka in combination with Pulfer and Ji disclose all the limitations as recited above, but do not explicitly disclose wherein the approval service is configured to perform the following: send an approval request to an owner of the document requesting approval of the viewer with the identified face not authorized to view the document to be added to the access control list; if the owner of the document approves, then send an approval request to the viewer having the identified face not authorized to view the document; and if the viewer having the identified face not authorized to view the document accepts the approval request, then update the access control list to include the user ID of the identified face not authorized to view the document.
However, in an analogous art, Bennett discloses user collaboration system/method that includes: 
wherein the approval service is configured to perform the following: send an approval request to an owner of the document requesting approval of the viewer with the identified face not authorized to view the document to be added to the access control list; (Bennett: Col 6, lines 55-64; the system may receive an indication of a request from a participant wanting to view a shared object within a secure collaboration session [ ] the system determines whether the participant has access to the shared object; Col 7, lines 5-9; if it is determined that the participant is not listed within the ACL associated with the shared object, and thus does not have access to the shared object, the system generates a notification to the participant regarding the consequences of being granted access);
if the owner of the document approves, then send an approval request to the viewer having the identified face not authorized to view the document (Bennett: Col 7, lines 5-9; if it is determined that the participant is not listed within the ACL associated with the shared object, and thus does not have access to the shared object, the system generates a notification to the participant regarding the consequences of being granted access); and 
if the viewer having the identified face not authorized to view the document accepts the approval request, then update the access control list to include the user ID of the identified face not authorized to view the document (Bennett: Col 7, lines 33-39; the system may determine whether the participant as agreed to the notification (e.g., consequences of being granted access) displayed for example within the prompt window. If the participant has agreed to the notification, the system adds the participant to the ACL associated with the shared object; Col 4, line 14-17; the system may automatically add the user (e.g., including the contact information of the user) to the ACL for all shared objects within the secure collaboration session).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bennett with the method/system of Matsuoka and Pulfer and Sato and Ji to include wherein the approval service is configured to perform the following: send an approval request to an owner of the document requesting approval of the viewer with the identified face not authorized to view the document to be added to the (Bennett: abstract).
Regarding Claim 6; 
Matsuoka in combination with Pulfer and Sato and Ji and Bennett disclose the computing device according to claim 5 
Bennett further discloses wherein the approval request to the viewer having the identified face not authorized to view the document includes terms and conditions for the viewer to agree to before accepting the approval request (Bennett: Col 6, lines 55-64; the system may receive an indication of a request from a participant wanting to view a shared object within a secure collaboration session [ ] the system determines whether the participant has access to the shared object; Col 7, lines 5-9; if it is determined that the participant is not listed within the ACL associated with the shared object, and thus does not have access to the shared object, the system generates a notification to the participant regarding the consequences of being granted access; Col 7, lines 33-39; the system may determine whether the participant as agreed to the notification (e.g., consequences of being granted access) displayed for example within the prompt window. If the participant has agreed to the notification, the system adds the participant to the ACL associated with the shared object);
  One would have been motivated to determining whether the user has access to the one of the one or more shared objects by referencing the access control list in response to receiving the request and adding the user as an authorized user within the access control list for each of the one or more shared objects when it is determined that the user does not have access to the one of the one or more shared objects, such that the user is provided access to the one or more shared objects (Bennett: abstract).
Regarding Claim 8; 
Matsuoka in combination with Pulfer and Sato and Ji disclose the computing device according to claim 7 
 Matsuoka in combination with Pulfer and Sato and Ji disclose all the limitations as recited above, but do not explicitly disclose wherein the approval service is configured to perform the following before adding the user ID of each face that cannot be identified to the access control list if not already on the access control list: send an approval request to an owner of the document requesting approval of each viewer that cannot be identified to be added to the access control list; if the owner of the document approves, then the owner of the document 
However, in an analogous art, Bennett discloses securing user contract information system/method that includes: 
wherein the approval service is configured to perform the following before adding the user ID of each face that cannot be identified to the access control list if not already on the access control list: send an approval request to an owner of the document requesting approval of each viewer that cannot be identified to be added to the access control list (Bennett: Col 6, lines 55-64; the system may receive an indication of a request from a participant wanting to view a shared object within a secure collaboration session [ ] the system determines whether the participant has access to the shared object; Col 7, lines 5-9; if it is determined that the participant is not listed within the ACL associated with the shared object, and thus does not have access to the shared object, the system generates a notification to the participant regarding the consequences of being granted access);
if the owner of the document approves, then the owner of the document provides a user ID for each viewer that cannot be identified (Bennett: Col 4, lines 13-17; upon the user requesting access to and being granted access with respect to a first shared object, the system may automatically add the user (e.g., including the contact information of the user) to the ACL for all shared objects within the secure collaboration session); 
send an approval request to each viewer that cannot be identified (Bennett: Col 7, lines 5-9; if it is determined that the participant is not listed within the ACL associated with the shared object, and thus does not have access to the shared object, the system generates a notification to the participant regarding the consequences of being granted access); and 
receive acceptance from each viewer that accepted the approval request (Bennett: Col 7, lines 33-39; the system may determine whether the participant as agreed to the notification displayed for example within the prompt window. If the participant has agreed to the notification, the system adds the participant to the ACL associated with the shared object; Col 4, line 14-17; the system may automatically add the user (e.g., including the contact information of the user) to the ACL for all shared objects within the secure collaboration session).
  Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bennett with the method/system of Matsuoka and Pulfer and Sato and Ji to include wherein the approval service is configured to perform the following before adding the user ID of each face that cannot be identified to the access control list if not already on the access control list: send an approval request to an owner of the document requesting approval of each viewer that cannot be identified to be added to the access control list; if the owner of the document approves, then the owner of the document provides a user ID for each viewer that cannot be identified; send an approval request to each viewer that cannot be identified; and receive acceptance from each viewer that accepted the approval request. One would have been motivated to determining whether the user has access to the one of the one or more shared objects by referencing the access control list in response to receiving the request and adding the user as an (Bennett: abstract).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 20140075528) in view of Pulfer et al. (US 20130097667)  and Sato et al. (US 20020191817)  and further in view of Greene et al. (“Greene,” US 20180061158, published on 03/01/2018)
Regarding Claim 9; 
Matsuoka in combination with Pulfer and Sato disclose the computing device according to claim 1
Matsuoka in combination with Pulfer disclose and Sato all the limitations as recited above, but do not explicitly disclose wherein said processor further receives information from the face identification service on each face that cannot be identified; and wherein said processor is further configured to perform the following: suppress recognition of each face that cannot be identified if an owner of the document approves the suppression; and unobscure display of the document.  
However, in an analogous art, Greene discloses identification management system/method that includes:
wherein said processor further receives information from the face identification service on each face that cannot be identified (Greene: par 0063; an unknown person may be identified in the video stream. The unknown person may be identified as unknown based on no match being present within authorized user within the user database or the unknown person matching a record within the user database that is associated with an unknown person); and wherein said processor is further configured to perform the following: suppress recognition of each face that cannot be identified if an owner of the document approves the suppression (Greene: par 0004; transmission of a notification indicating the presence of the unknown person may be suppressed based on the unknown person having been granted at least the temporary authorized status based on the proximity between the unknown person and the authorized user in the received video stream); and unobscure display of the document (Greene: par 0029; mobile device may represent a tablet computer, cellular phone, laptop computer, remote computer, or some other device through which a user may desire to control home automation settings and view home automation information). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Greene with the method/system of Matsuoka and Pulfer and Sato to include wherein said processor further receives information from the face identification service on each face that cannot be identified; and wherein said processor is further configured to perform the following: suppress recognition of each face that cannot be identified if an owner of the document approves the suppression; and unobscure display of the document. One would have been motivated to an unknown person may be identified in the video feed. A provisional authorization level may be granted for the unknown person based on proximity between the Greene: abstract).

Regarding Claim 17;
This Claim recites a method that perform the same steps as device of Claim 9, and has limitations that are similar to Claim 9, thus are rejected with the same rationale applied against claim 9.
  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 20140075528) in view of Pulfer et al. (US 20130097667) and Sato et al. (US 20020191817)  and further in view of Ozog et al. (“Ozog,” US 10027727, filed on 11/05/2017)
Regarding Claim 10;
Matsuoka in combination with Pulfer and Sato disclose the computing device according to claim 1 
Matsuoka in combination with Pulfer and Sato disclose all the limitations as recited above, but do not explicitly disclose wherein the metadata of the document comprises user IDs of viewers allowed to view the document.
However, in an analogous art, Ozog discloses Facial recognition device, apparatus, and method that includes:
wherein the metadata of the document comprises user IDs of viewers allowed to view the document (Ozog: Col 39, lines 7-10; the facial recognition metadata may include the user identifier, and be transmitted with a user identifier, etc. The user identifier may be generated by the service, or by the O-User, etc.  Col 12, lines 59-63; each metadata may be tagged with a name associated with a user, identifier associated with a user, and/or other information associated with a user, in order to correlate, locate, find, search, and/or categorize all media associated with that use).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ozog with the method/system of Matsuoka and Pulfer and Sato to include wherein the metadata of the document comprises user IDs of viewers allowed to view the document. One would have been motivated to data sharing, and more particularly to the sharing of metadata and/or media between devices (Ozog: Col 1, lines 65-67).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W./Examiner, Art Unit 2439   


/JAHANGIR KABIR/Primary Examiner, Art Unit 2439